Case 0:20-cv-61874-RKA Document 14 Entered on FLSD Docket 09/30/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-61874-CIV-ALTMAN/Hunt

  AARON HOLLIS, on behalf of himself
  and all others similarly situated,

        Plaintiff,
  v.

  CONTINENTAL 425 LLC,

  Defendant.

  ______________________________________/


                                         ORDER

        THIS MATTER comes before the Court on the Plaintiff’s Notice of Voluntary Dismissal

  without Prejudice [ECF No. 13]. The Court hereby ORDERS AND ADJUDGES as follows:

        1. The above-styled action is administratively CLOSED.

        2. All pending deadlines and hearings are TERMINATED, and any pending motions are

               DENIED AS MOOT.

        3. This action is DISMISSED without prejudice.

        DONE AND ORDERED in Fort Lauderdale, Florida this 30th day of September 2020.




                                                 _________________________________
                                                 ROY K. ALTMAN
                                                 UNITED STATES DISTRICT JUDGE
  cc:   counsel of record
